NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-3061
                                     ___________

                              DAPHNE R. CHANDLER,
                                           Appellant

                                          v.

                        UNIVERSITY OF PENNSYLVANIA

                     ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-12-cv-05127)
                    District Judge: Honorable Mary A. McLaughlin
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 19, 2014
            Before: FISHER, VANASKIE and ALDISERT, Circuit Judges

                                (Filed: May 20, 2014)
                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Daphne R. Chandler appeals pro se from the District Court’s order dismissing her

amended civil rights complaint. We will affirm.
                                           I.

       In 2012, Daphne R. Chandler filed a pro se complaint in the United States District

Court for the Eastern District of Pennsylvania, which she later amended.1 In the

complaint as amended, Chandler claimed that the University of Pennsylvania (“the

University”) engaged in discriminatory hiring practices in violation of 42 U.S.C. § 1981.

In particular, she asserted that (1) she applied for a post-doctoral fellowship within the

University’s Positive Psychology Center (“the Center”); (2) her application and

supporting materials demonstrated that she was qualified for the position; (3) she had

been informed by an unidentified University staff member that she possessed “strong

qualifications”; (4) she was the sole African-American candidate; and (5) the

University’s Affirmative Action and Equal Opportunity Programs Office informed her

that “one of the finalists [for the position] was a ‘Caucasian’ male, and that the other

finalist may or may not have been a female whose race may or may not have been

Caucasian.”

       The University filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, arguing that Chandler failed to present a prima facie case of

race discrimination. The University asserted that Chandler’s application materials did not

demonstrate her experience with “large-scale data sets,” as required by the job

description. The District Court granted the defendants’ motion to dismiss with prejudice,


1
 The District Court dismissed her initial complaint without prejudice upon the
defendant’s motion to dismiss for failure to state a claim.
                                             2
finding that Chandler’s application materials did not demonstrate that she was qualified

for the position. Chandler timely appealed from the District Court’s order.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and review de novo the

District Court’s dismissal of Chandler’s claim pursuant to Rule 12(b)(6). See Dique v.

N.J. State Police, 603 F.3d 181, 185, 188 (3d Cir. 2010). “We will affirm a district

court’s dismissal for failure to state a claim only if, accepting all factual allegations as

true and construing the complaint in the light most favorable to the plaintiff, we

determine that the plaintiff is not entitled to relief under any reasonable reading of the

complaint.” Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 772 (3d

Cir. 2013) (internal quotation marks omitted). We may affirm the District Court on any

grounds supported by the record. See Nicini v. Morra, 212 F.3d 798, 805 (3d Cir. 2000).

For the following reasons, we will affirm.

                                              III.

       Claims brought under 42 U.S.C. § 1981 are generally evaluated according to the

burden-shifting framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802 (1973). See Jones v. Sch. Dist. of Phila., 198 F.3d 403, 410 (3d Cir. 1999).

Under the McDonnell Douglas framework, Chandler bore the initial burden of

establishing a prima facie case of a § 1981 violation by showing that (1) she is a member

of a protected class; (2) she is qualified for the position; (3) she was not hired for that

position; and (4) the University failed to hire her under circumstances giving rise to “an
                                                  3
inference of unlawful discrimination such as might occur when the position is filled by a

person not of the protected class.” See id. at 410-11.2

       We agree with the District Court that Chandler failed to establish a prima facie

case of discrimination in violation of § 1981. The job description published by the

University asked for candidates to submit a curriculum vitae (“CV”), two-page statement

of interest, and at least three references, and it specified that experience with “large-scale

data sets using advanced statistics” was required. Although Chandler conceded that “her

experience with ‘large-scale data using advanced statistics’ is not readily apparent from

the CV,” she asserted that the publications she submitted as supplements to her

application adequately demonstrated her skills. Chandler further argued that she had

spoken with a University staff member who told her that she had not been hired for the

position “despite [her] strong qualifications.” She also detailed a meeting she had with

the University’s Affirmative Action and Equal Opportunity Programs Office, during

which she was informed that she was the only African-American candidate for the

fellowship, that the Center had made the hiring decision based on a review of all

candidates’ CV’s and statements of interest, that the Center determined that Chandler did

not possess the requisite qualifications for the fellowship, and that the “candidate


2
  If she had succeeded in establishing a prima facie case of unlawful discrimination, the
burden would then have shifted to the University to “articulate some legitimate,
nondiscriminatory reason” for her termination. See McDonnell Douglas Corp. v. Green,
411 U.S. 792, 802 (1973). Chandler would then have had an opportunity to prove by a
preponderance of the evidence that the legitimate reason for her termination offered by
the defendants was a pretext for unlawful discrimination. See Jones v. Sch. Dist. of
                                             4
selections were made without regard to race or ethnicity.” Because neither her CV nor

her statement of interest demonstrated that she possessed the requisite experience with

“large-scale data sets,” Chandler did not establish that she was actually qualified for the

position.

       We will therefore affirm the District Court’s order dismissing Chandler’s amended

complaint with prejudice.




Phila., 198 F.3d 403, 410 (3d Cir. 1999).
                                              5